Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Roman Ilyayev, individually and on behalf of all others
 similarly situated,                                                 Civil Action No: 1:20-cv-4944
                                          Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Portfolio Recovery Associates, LLC.

                                     Defendants.
       Plaintiff Roman Ilyayev (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through his attorneys, Horowitz Law, PLLC, against Defendant Portfolio

Recovery Associates, LLC (hereinafter “PRA”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA’) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

   collection of debts" does not require "misrepresentation or other abusive debt collection

   practices." 15 U.S.C. §§ 1692(b) & (c).

                                                                                                 1
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 2 of 10 PageID #: 2




      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. § 1692k.

                                   JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq.

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the Plaintiff resides as well as a substantial part of the events or omissions giving rise to

   the claim occurred.

                                    NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.

                                               PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Queens.

      8.      Defendant PRA is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address at 120 Corporate Blvd., Suite 100, Norfolk,

   Virginia 23502.
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 3 of 10 PageID #: 3




      9.       Upon information and belief, Defendant PRA is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

                                        CLASS ALLEGATIONS

      10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.      The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Defendant PRA sent a collection letter attempting to collect a consumer

                  debt;

               c. that states that an account has been transferred to the litigation department;

               d. implying that legal action would take place when in reality only local counsel

                  would be able to file a lawsuit;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      12.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      13.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      14.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 4 of 10 PageID #: 4




   is whether the Defendants' written communication to consumers, in the forms attached as Exhibit

   A, violate 15 U.S.C. §§ l692e and 1692f.

      15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      16.     This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendants' written communication to consumers, in the forms

                  attached as Exhibit A, violate 15 § l692e and §1692f.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendants' common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 5 of 10 PageID #: 5




                  class members. Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

      19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 6 of 10 PageID #: 6




      20.     Some time prior to October 15, 2019, an obligation was allegedly incurred to Capital

   One Bank (USA) N.A.

      21.     The obligation arose out of a transaction in which money, property, insurance or

   services, of which the subject transactions, were incurred for personal purposes, specifically a

   Capital One Bank (USA) N.A. credit card used for these types of transactions.

      22.     The alleged Capital One Bank (USA) N.A. obligation is a "debt" as defined by 15

   U.S.C.§ 1692a (5).

      23.     Capital One Bank (USA) N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

      24.     Capital One Bank (USA) N.A. or the current creditor at the time eventually sold the

   alleged debt to PRA who is the current creditor and debt collector.

      25.     Defendant PRA collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

                                   October 15, 2019 Collection Letter

      26.     On or about October 15, 2019, Defendant sent the Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt owed to PRA. See Letter attached as Exhibit A.

      27.     The collection letter heading states:

                        Account transferred to Litigation Department
      28.     The Letter further states:

                        At this time, no attorney within the Litigation Department has
                        personally reviewed the particular circumstances of your
                        account.

      29.     The Letter then offers Plaintiff options to resolve the account but cautions:

                      Your first payment must be received NO LATER than: 12/02/2019.
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 7 of 10 PageID #: 7




      30.     Defendant’s Letter advises that the account has been transferred to the Litigation

   Department.

      31.     The implication here is that this particular account is ripe for litigation, i.e. the filing

   of a lawsuit by the litigation department of Defendant PRA.

      32.     Defendant PRA is not a law firm and lacks the ability to file a lawsuit in New York.

      33.     Defendant PRA would need to retain local counsel in New York to initiate any

   lawsuit on this account.

      34.     Defendant’s Letter advising Plaintiff to make the first payment to PRA NO LATER

   than 12/02/2019. This demand is meant to strike fear in the heart of Plaintiff in that if he does

   not comply by the stated date he will be sued.

      35.     Defendant misleads and deceives Plaintiff into the belief that a lawsuit is imminent

   without Plaintiff’s compliance or immediate payment of the account.

      36.     Plaintiff became fearful that if he did pay the amount demanded in the Letter he

   would be sued.

      37.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

   Plaintiff has been damaged.

                                          COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                  15 U.S.C. §1692e et seq.
      38.  Plaintiff incorporates by reference paragraphs 1-37 of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

      39.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      40.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 8 of 10 PageID #: 8




      41.     Defendant violated said section by:

              a. Making a false and misleading representation in violation of but not limited to

                  §1692e (10).

              b. by giving Plaintiff the impression that PRA is a law firm who has the ability to

                  initiate a lawsuit.

      42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

   damages, costs and attorneys’ fees.


                                                COUNT II
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                         15 U.S.C. §1692f et seq.
      43.     Plaintiff incorporates by reference paragraphs 1-35 of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

      44.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      45.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

      46.     Defendant violated this section by

              a. Using the language of “Account Transferred to Litigation Department” that legal

                  proceedings would occur.

              b. by giving Plaintiff the impression that PRA is a law firm who has the ability to

                  initiate a lawsuit.
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 9 of 10 PageID #: 9




       47.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f, et seq. of the FDCPA and is entitled to actual damages, statutory

   damages, costs and attorneys’ fees.


                                     DEMAND FOR TRIAL BY JURY


       48.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Roman Ilyayev, individually and on behalf of all others

   similarly situated, demands judgment from Defendant Portfolio Recovery Associates, LLC as

   follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.
Case 1:20-cv-04944-AMD-RLM Document 1 Filed 10/14/20 Page 10 of 10 PageID #: 10




 Dated: October 14, 2020                        HOROWITZ LAW, PLLC
                                                /s/ Uri Horowitz
                                                Uri Horowitz, Esq.
                                                14441 70th Road
                                                Flushing, NY 11367
                                                Telephone: 718-705-8706
                                                Fax: 718-705-8705
                                                uri@horowitzlawpllc.com
                                                Attorneys for Plaintiff
